DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 01/04/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (USPG Pub No. 2014/0118817), hereinafter “Jung”, in view of Dai et al. (USPG Pub No. 2018/0335549), hereinafter “Dai”.
Regarding claim 1, Jung discloses an optical imaging system (see Fig. 3) comprising: a first lens (L1) having an object-side surface that is convex (see Fig. 3, Table 3); a second lens (L2) having a refractive power, and a convex object-side surface (see Fig. 3, Table 3); a third lens (L3) having a refractive power (see Fig. 3, Table 3); a fourth lens (L4) having a refractive power, and a concave object-side surface (see Fig. 3, Table 3); a fifth lens (L5) having a refractive power and an object-side surface that is concave (see Fig. 3, Table 3); and a sixth lens (L6) having a refractive power and an object-side surface that is concave (see Fig. 3, Table 3), wherein the first lens through the sixth lens are sequentially disposed in numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system so that there is a first air gap between the first lens and the second lens, a second air gap between the second lens and the third lens, a third air gap between the third lens and the fourth lens, a fourth air gap between the fourth lens and the fifth lens, and a fifth air gap between the fifth lens and the sixth lens (see Fig. 3, Table 3), and the optical imaging system satisfies the following conditional expressions: TL/2 < f1 where TL is a distance from the object-side surface of the first lens to the imaging plane, f is an overall focal length of the optical imaging system, and f1 is a focal length of the first lens (see Fig. 3, Table 3). Jung discloses the claimed invention except for 0.7 < TL/f < 1.0. In the same field of endeavor, Dai discloses 0.7 < TL/f < 1.0 (Table 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Jung with 0.7 < TL/f < 1.0 of Dai for the purpose of providing an optical imaging system producing high imaging quality while being compact in size (Paragraph 3). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 2, Jung further discloses wherein the first lens (L1) has a positive refractive power (Paragraph 70).
Regarding claim 3, Jung further discloses wherein the second lens (L2) has a negative refractive power (Paragraph 70).
Regarding claim 4, Jung and Dai teach the imaging system set forth above for claim 1, Dai further discloses wherein the fifth lens (E5) has a negative refractive power (Table 3). It would have been obvious to one of ordinary skill to provide the imaging system of Jung with the teachings of Dai for at least the same reasons as those set forth above with respect to claim 1.	
Regarding claim 7, Jung and Dai teach the imaging system set forth above for claim 1, Dai further discloses wherein an image-side surface of the fifth lens (E5) is concave (Table 1). It would have been obvious to one of ordinary skill to provide the imaging system of Jung with the teachings of Dai for at least the same reasons as those set forth above with respect to claim 1.	
Regarding claim 9, Jung and Dai teach the imaging system set forth above for claim 1, Dai further discloses wherein an image-side surface of the sixth lens (E6) is convex (Paragraph 71, Table 1). It would have been obvious to one of ordinary skill to provide the imaging system of Jung with the teachings of Dai for at least the same reasons as those set forth above with respect to claim 1.	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (USPG Pub No. 2014/0118817) in view of Dai (USPG Pub No. 2018/0335549) as applied to claim 1 above, and further in view of Shi (USPG Pub No. 2017/0184822).
Regarding claim 8, Jung and Dai disclose the claimed invention, but do not specify wherein there is an inflection point on either one or both of the object-side surface of the fifth lens and an image-side surface of the fifth lens. It is known in the art that aspherical lenses have inflection points on either surface or both surfaces. This is further evidenced by Shi. In the same field of endeavor, Shi discloses wherein there is an inflection point on either one or both of the object-side surface of the fifth lens and an image-side surface of the fifth lens (Paragraph 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Jung and Dai with wherein there is an inflection point on either one or both of the object-side surface of the fifth lens and an image-side surface of the fifth lens of Shi for the purpose of providing high resolution and excellent optical performance by correcting aberrations (Paragraph 3).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (USPG Pub No. 2014/0118817) in view of Dai (USPG Pub No. 2018/0335549) as applied to claim 1 above, and further in view of Chang et al. (USPG Pub No. 2019/0033559), hereinafter “Chang”.
Regarding claim 10, Jung and Dai disclose the claimed invention, but do not specify wherein an object-side surface of the third lens or an object-side surface of the fourth lens is spherical. It is known in the art that lenses have spherical or aspherical shaped surfaces. This is further evidenced by Chang. In the same field of endeavor, Chang discloses wherein an object-side surface of the third lens or an object-side surface of the fourth lens is spherical (Paragraphs 204, 205). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Jung and Dai with wherein an object-side surface of the third lens or an object-side surface of the fourth lens is spherical of Chang for the purpose of providing a compact optical imaging system while maintaining image quality (Paragraphs 5, 207).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In the prior Office Action, the optical imaging system comprising of independent claim 1 and its dependent claim 5 were taught in Tables 1 and 3 of Dai; an optical imaging system comprising  first to sixth lenses wherein the first lens and second lens have convex object-side surfaces, the fifth lens and sixth lens have concave object-side surfaces and satisfying the conditional expressions. The optical imaging system comprising of independent claim 1 and its dependent claim 6 were taught in Tables 3, 4 and 5 of Dai; an optical imaging system comprising first to sixth lenses wherein the first lens having a convex object-side surface, the fourth, fifth and sixth lenses have concave object-side surfaces and satisfying the conditional expressions.
	The currently amended independent claim 1 includes the previous dependent claim 5 and dependent claim 6, combining the embodiments to recite an optical imaging system comprising first to sixth lenses wherein the first and second lenses have convex object-side surface, the fourth, fifth and sixth lenses have concave object-side surfaces. This optical imaging system is taught as the Second Embodiment of Jung except for satisfying the conditional expression 0.7<TL/f<1.0. Dai cures the deficiencies of Jung.
	For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/29/2022